DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0334267) in view of Takahashi et al. (US 2003/0019222) and Maeng et al. (US 2012/0085927).
Per claim 1, Jeong teaches a heating, ventilation, and air conditioning (HVAC) system, comprising: an evaporator housing (i.e. see annotated figure below of figure 7 of Jeong) comprising an evaporator core (i.e. 14 of Jeong) (i.e. evaporators necessarily have coil fins) to cool and dehumidify moisture-containing air caused to flow through the HVAC system; an air-communicating conduit (i.e. see annotated figure below of figure 7 of Jeong) operatively connected to, and downstream of, the evaporator core; and 
an ultra-violet-C (UV-C) light source (i.e. 30 of Jeong) positioned on an interior surface of the evaporator housing, but fails to explicitly teaching wherein the coil fins and the air-communicating conduit are indirectly illuminated by the UV-C light source, and wherein the UV-C light source is arranged to indirectly deliver UV-C light to the one or more surfaces of the coil fins by way of a light-affecting medium selected from a group consisting of water and a prism.

    PNG
    media_image1.png
    407
    572
    media_image1.png
    Greyscale

	Regarding indirectly illuminating the evaporator and conduit, Takahashi teaches a refrigeration system including an evaporator core (i.e. 17 of Takahashi) having coil 
	Regarding the delivery of the UV-C light, Maeng teaches a sterilization system wherein ultraviolet is delivered using a prism (740) for removing microbes and viruses from hard to reach locations of an evaporator and drain pans (para. 0130).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to deliver UV-C light by way of a prism, as taught by Maeng in the combined teachings, in order advantageously remove microbes and viruses from hard to reach loactions of an evaporator and drain pan (para. 0130).
	Per claim 7, Jeong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jeong, as modified, teaches a sump assembly in fluid communication with the evaporator core and configured to receive water output of the evaporator core; and an exterior drain assembly operatively connected to the sump assembly.

    PNG
    media_image2.png
    552
    516
    media_image2.png
    Greyscale


Per claim 8, Jeong, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Jeong, as modified, teaches wherein the UV-C light source is further configured to illuminate at least a portion of the sump assembly (i.e. the light is 30 will reflect off all surfaces and thus illuminate at least a portion of the sump).

Per claim 11, Jeong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jeong, as modified, fails to explicitly teach a control device configured to control the UV-C light source to output the UV-C light at multiple different wavelengths.
However, Takahashi teaches a cooling system (i.e. 10 of Takahashi) including a control device (i.e. 27 of Takahashi) configured to control a UV-C light source (i.e. 24 of Takahashi; paragraph 0035, line 5 of Takahashi) to output UV-C light at multiple different wavelengths (i.e. to clarify, “controlling device 27 drives … the ultraviolet discharging lamp 24”, thus 27 necessarily controls the desired wavelength and delivering wattage to the UV-C semiconductor light source) for performing an antimicrobial function (i.e. paragraph 0005, lines 3 of Takahashi).   Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a control device configured to control a UV-C light source to output UV-C light at multiple different wavelengths, as taught by Takahashi in the invention of Jeong, as modified, in order to advantageously perform an antimicrobial function (i.e. paragraph 0005, lines 3 of Takahashi).
	Per claim 16, Jeong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jeong, as modified, fails to explicitly teach a control device configured to control the UV-C light source to output the UV-C light at multiple different wattages.
However, Takahashi teaches a cooling system (i.e. 10 of Takahashi) including a control device (i.e. 27 of Takahashi) configured to control a UV-C light source (i.e. 24 of Takahashi; paragraph 0035, line 5 of Takahashi) to output UV-C light at multiple different wattages (i.e. to clarify, “controlling device 27 drives … the ultraviolet discharging lamp 24”, thus 27 necessarily controls the desired wavelength and delivering wattage to the UV-C semiconductor light source) for performing an antimicrobial function (i.e. paragraph 0005, lines 3 of Takahashi).   Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a control device configured to control a UV-C light source to output UV-C light at multiple different wattages, as taught by Takahashi in the invention of Jeong, as modified, in order to advantageously perform an antimicrobial function (i.e. paragraph 0005, lines 3 of Takahashi).
	Per claim 20, claim 20 recites similar limitations as claim 1, 7 and 11 and is rejected in a similar manner.
Response to Arguments
The applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763